DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2010-62971).
With respect to claims 1 and 2, Kawabe et al. teach a method of making a one piece diaphragm comprising providing a tool die (Fig.10, Items 13 and 14); 5providing a disc (Fig.10, Item 3) formed from a first material; positioning the disc within an injection mold; providing a second material (Fig.11, Item 2); heating the second material; melt molding the second material into the tool die and around a peripheral edge of the disc 10to form the one piece diaphragm comprising a rim; and removing the one piece diaphragm from the injection mold (Fig.12)(Description of Figures 9 – 12). 
However, Kawabe et al. fail to particularly disclose wherein the diaphragm has a circular shape and is to be used with a stethoscope.
The Examiner considers that it would have been an obvious matter of design choice to provide the diaphragm with a circular shape because any person with ordinary skill in the art would acknowledge that the shape of the diaphragm would not affect the in any way the method of making the diaphragm; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
With respect to claims 3 and 4, Kawabe et al. teach wherein the disc is further provided with a plurality of apertures (Fig.10, Items 7) positioned around the periphery of the disc (Fig.10, Item 3), and wherein melt molding further comprises melt molding the second 20material into the plurality of apertures and forming a plurality of bonds which connect rim material on one side of the disc to rim material on the opposite side of the disc (Fig.12).  

Claims 5 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2010-62971) in view of Werblud (US 6,378648). 
With respect to claim 6, Kawabe et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the rim comprises a wall having a first end and a second end; a lip extending substantially perpendicularly from the first end of the wall; 30a bridge extending substantially perpendicularly from the second end of the wall; and a fork extending from the bridge.  
On the other hand, Werblud teaches a diaphragm (Fig.4, Item 30) with a rim (Fig.4, Item 32) comprising a wall (Fig.4, at Item 32) having a first end and a second end; a lip (Fig.4, Item 34) extending substantially perpendicularly from the first end of the wall; 30a bridge (Fig.4, Item 33) extending substantially perpendicularly from the second end of the wall; and a fork (Fig.4, Items 35 and 36) extending from the bridge.  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Werblud configuration with the Kawabe et al. design because it would provide an efficient and secure way of holding the disc to the rim.
With respect to claim 7, the obvious combination of Kawabe et al. and Werblud teachings discloses wherein portions of the fork are melted through any apertures in the disc to provide secure placement of disc within the rim.  
With respect to claim 8, Werblud teaches wherein the wall has a circular or a ring-shaped configuration, the wall having an inner side and an opposite outer side, and a patient facing edge and an opposite chestpiece facing edge; wherein the lip extends substantially perpendicularly from the inner side of the 5wall at the chestpiece facing edge; and wherein the bridge extends substantially perpendicularly from the inner side of the wall at the patient facing edge of the wall (Fig.4).  
With respect to claim 9, Werblud teaches wherein a patient facing surface of the rim of the one piece 10diaphragm (Fig.4, Item 30) is flat.  
With respect to claim 10, Werblud teaches the rim further comprising a step (Fig.1, Item 16).  
With respect to claim 5, 11, 13 and 14, The Examiner considers that it would have been an obvious matter of design choice to provide the first material being selected from a group consisting of: polyester, fiberglass-reinforced plastics, fiberglass, polycarbonates, carbon fiber composites, 25polystyrene, and metals; wherein the second material is at least one of polymeric resin, 15silicone, rubber, flexible plastic and fiberglass;20 wherein the rim has a Shore A durometer hardness of between about 40 and 110; and wherein the rim has a Shore A durometer hardness of between about 70 and 90 because it would tune the device to exhibit a predetermined physical and acoustic performance as necessitated by the specific requirements of the particular application without departing from the Kawabe et al. and Werblud inventions.
With respect to claim 12, Werblud teaches wherein, upon removing the one piece diaphragm, the disc and the rim are a unitary piece (Fig.4).  
With respect to claim 15, Werblud teaches further comprising positioning the one-piece diaphragm on a chestpiece (Fig.4, Item 17 or 27).  
With respect to claim 16, the Examiner takes official notice that it is well known in the art to attach the chestpiece to a headset.

Response to Arguments
Applicant's arguments filed on 03/16/2022 have been fully considered but they are not persuasive. The Examiner considers that the Kawabe et al. method could be employed to produce any type of diaphragm independently of its application because it hasn’t been shown how the shape and the application of the diaphragm would affect the method of making such diaphragm.  The Examiner considers that any person with ordinary skill in the art would acknowledge that the obvious modification of Kawabe et al., and further in view of Werblud teach the limitations described in the claims, as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 12, 2022